 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          JOSEPH DANIELS, an individual,
 8                               Plaintiff,
 9             v.                                        C19-626 TSZ
10        SIA ABRASIVES, INC. USA, a North               MINUTE ORDER
          Carolina company; ROBERT BOSCH,
11        LLC, a Delaware Company,
12                               Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
     JURY TRIAL DATE                                              October 13, 2020
15
     Length of Trial                                                           5 days
16
     Deadline for joining additional parties                       August 19, 2019
17
     Deadline for amending pleadings                                   March 23, 2020
18
   Disclosure of expert testimony under FRCP 26(a)(2) by
19       Plaintiff                                                      March 3, 2020
         Defendants                                                      April 5, 2020
20       Rebuttal                                                       April 26, 2020

     All motions related to discovery must be filed by and
21
           noted on the motion calendar no later than the
           third Friday thereafter (see LCR 7(d))                       May 14, 2020
22

23

     MINUTE ORDER - 1
 1 Discovery completed by                                                       June 22, 2020

 2 The parties shall engage in mediation pursuant to
          Local Civil Rule 39.1(c) on or before                                  July 10, 2020
 3
   All dispositive motions must be filed by                                      July 23, 2020
 4        and noted on the motion calendar no later than
          the fourth Friday thereafter (see LCR 7(d))
 5 All motions related to expert witnesses
   (e.g., Daubert motion) must be filed by                               July 30, 2020
 6         and noted on the motion calendar no later
           than the third Friday thereafter (see LCR 7(d))
 7
   All motions in limine must be filed by                          September 10, 2020
 8         and noted on the motion calendar no later than the
           Friday before the Pretrial Conference (see LCR 7(d)(4))
 9
   Agreed Pretrial Order due 1                                     September 25, 2020
10
   Trial briefs, proposed voir dire questions, and
11         proposed jury instructions due                          September 25, 2020

12 Pretrial Conference to be held at 1:30 p.m. on                             October 2, 2020

          These dates are set at the direction of the Court after reviewing the joint status
13 report and discovery plan submitted by the parties. All other dates are specified in the
   Local Civil Rules. These are firm dates that can be changed only by order of the Court,
14 not by agreement of counsel or parties. The Court will alter these dates only upon good
   cause shown: failure to complete discovery within the time allowed is not recognized as
15 good cause.

16        As required by LCR 37(a), all discovery matters are to be resolved by agreement if
   possible. Counsel are further directed to cooperate in preparing the final pretrial order in
17 the format required by LCR 16.1.

18        Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
   format with the following columns: “Exhibit Number,” “Description,” “Admissibility
19 Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
   and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
20 blank, but the parties shall indicate the status of an exhibit’s authenticity and

21
     1
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 2
 1 admissibility by placing an “X” in the appropriate column. Duplicate documents shall
   not be listed twice: once a party has identified an exhibit in the pretrial order, any party
 2 may use it.

 3           The original and one copy of the trial exhibits are to be delivered to the courtroom
     at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
 4   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
     appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
 5   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
     numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
 6   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
     next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
 7   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
     defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
 8   the number 400.

 9         Counsel must be prepared to begin trial on the date scheduled, but it should be
     understood that the trial might have to await the completion of other cases.
10          Should this case settle, counsel shall notify Karen Dews at 206-370-8830 as soon
     as possible.
11
            The Clerk is directed to send a copy of this Minute Order to all counsel of record.
12
            Dated this 15th day of July, 2019.
13

14                                                     William M. McCool
                                                       Clerk
15
                                                       s/Karen Dews
16                                                     Deputy Clerk

17

18

19

20

21

22

23

     MINUTE ORDER - 3
